OPINION
PRESLAR, Justice.
This is a venue matter in which the District Court of Ector County overruled the plea of privilege of the appellants, Starr Gas Company and Starr Transport, Inc. It is a companion case to our cause number 5985, styled Starr Gas Company et al. v. Employers Casualty Company, Tex.Civ. App., 436 S.W.2d 188, and the disposition of this case is controlled by our opinion this day rendered in that case. Identical questions are presented by both appeals, both were briefed and argued orally by the same counsel, and were, in fact, argued jointly. However, the cases have not been consolidated, either in the trial court or in this court, so that it is necessary to make an independent disposition of each case.
We therefore affirm the judgment of the trial court in this cause, and refer to our opinion in cause No. 5986 for our holdings and reasons therefor.
The judgment of the trial court is affirmed.